Title: From George Washington to Tench Tilghman, 28 May 1784
From: Washington, George
To: Tilghman, Tench



Dear Sir,
Mount Vernon 28th May—84

As I am not yet supplied with such Tradesmen as I formerly wrote to you to purchase for me, & the Baltimore paper swarms with advertisements of them, I should be obliged to you, if upon enquiry there is to be found a good joiner and

Bricklayer, or either of them, who are tolerable in appearance & character, that you would be so good as to purchase & send him or them to me at this place, with the cost, which shall be paid to your order.
It sometimes happens that very excellent Workmen—from folly & indiscretion, very often from an adiction to drink—indent themselves; if any such, skilled in Stucco work or Plaister of Paris should be found among those at Baltimore, or among the redemtioners, I should be glad to be the purchaser—but he must be a master workman to answer my purpose. If a good Bricklayer can not to be had, & a Stone Mason is to be bought who understands cutting & facing Stone for smooth Walls, or pavements perfectly I would take the latter. I am with great esteem & regard—Dr Sir—Yr most obt & affecte Servt

Go: Washington

